USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 1 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 2 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 3 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 4 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 5 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 6 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 7 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 8 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 9 of 10
USDC IN/ND case 4:20-cv-00051-APR document 1 filed 11/14/19 page 10 of 10
